Underwood, Judge.
The appellant, proceeding pro se, appeals from the grant of a writ of possession to appellee involving a residential apartment. She enumerates a series of errors which she contends were committed by the trial court including its requiring an incorrect amount of rent to be paid into the registry of the court during the pendency of the case. The order of the trial court dated February 2, 1979 shows clearly that the order applied only to issuance of the writ of possession, and "[a]ll other issues are still to be determined.”
Appellee here (plaintiff below) filed a motion to dismiss the appeal on the grounds that the order applied only to the writ of possession and reserved all other issues for later determination; there was no application for, nor grant of, a certificate for immediate review, and ten days have passed since the order of February 2, 1979 was *877entered; and the appeal, therefore, was premature pursuant to Code Ann. § 6-701. The motion was overruled on the ground that the granting of the writ of possession was a final judgment.
Submitted May 3, 1979
Decided October 22, 1979.
Debra Lynn St. Clair, pro se.
John A. Clark, for appellee.
Both parties have indicated to this court that subsequent to filing her appeal St. Clair vacated the premises. Thus, the only issue before this court for review, i. e., the granting of the writ of possession, has become moot, since appellant is no longer in possession of the premises. All other issues are still pending before the trial court, and are not subject to appeal until such time as the trial court enters judgment on those issues.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.